Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner respectfully withdraws the 35 U.S.C 112 rejections in light of the amendments. 

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim set 21-27:
Claim 21 is deemed to be allowable over the prior art as neither Miyake et al (US 20020143883 A1) nor Chen et al. (US 20120215852 A1) nor  Li et al (US 20170244599 A1) nor Yang et al. (US 20150350134 A1) nor Bhadriraju et al. (US 20100274856 A1) teach or suggest the limitations of claim 21. 
The closes prior art of record is Miyake, Miyake teaches a mail controlling section compresses data of an electronic mail so that the data size is not more than an unsendable size recorded in relation to a destination electronic mail address by referring to an address table. A mail sending section sends the compressed electronic mail to a recipient. In the case where an electronic mail that has been received by a mail receiving section has a data size which is larger than a sendable size, an updating section updates the sendable size. Further, in the case where an error mail with regard to an electronic mail which is smaller in data size than the unsendable size is received, the unsendable size is updated. Furthermore Miyake teaches two sets of tables with 4 columns, an indexing column, the destination mail address column, the sendable size column, and the unsendable size column.
Miyake is different in the Miyake does not disclose the first column for the outgoing mail server as Miyake teaches the outgoing mail server is described as an incoming mail server because the MFP 1 seen in Fig 3 sends the email to server 5A, then the process runs again for communication from server 5A to server 5B. Therefore there is no server pair records as recited in the claim above. Therefore Miyake does not disclose “ receiving table records from a management server, the table records comprising: a first column for outgoing email servers; a second column for incoming email servers; a third column for a maximum attachment size for each of the email servers, wherein at least one maximum attachment size is obtained by parsing a message associated with a prior rejected email; and a fourth column for file sizes that have been rejected;”
Chen teaches a system for handling oversized email attachments, the system comprising: a non-transitory, computer-readable medium that contains instructions; ([0014-0019] a system with processors executing instruction from a computer readable medium) a processor that executes the instructions to perform stages including: ([0015 & 0019] processor executing instructions) identifying an email server (0025; Fig 1; Server 152 is for client system 102;) associated with an unsent email in a managed email application executing on the user device; ([0031-0034] during the time that the user or the user device is composing the email, the system determines, the originating user and the destination user email addresses; Mail initiated by the client is processes by MC_1 114 (mail client) and MS_1 156 which is the mail server (equivalent to identifying an outgoing mail server associated with the unsent email)) requesting a maximum attachment size from a management server (server negotiator SN_1) that manages the email application and is separate from the email server (mail server MS_1 156), ([0025; 0030-0034; 0038] as soon as an attachment is added by the user server negotiator beings communicating with through server 152 to determine is the attachment size meets the servers parameter on size restriction, therefore the client receives the information from the SN_1) determining a file size of a first file attached to the unsent email; ([0025; 0030-0034; 0038] determining if the attachment in the draft exceeds a recipient attachment file size threshold) comparing the file size of the first file to the maximum attachment size for the email server; ([0025; 0030-0034; 0038] determining if the attachment in the draft exceeds a recipient attachment file size threshold).
Chen is different in that Chen does not disclose a table with the four columns therefore Miyake does not disclose “ receiving table records from a management server, the table records comprising: a first column for outgoing email servers; a second column for incoming email servers; a third column for a maximum attachment size for each of the email servers, wherein at least one maximum attachment size is obtained by parsing a message associated with a prior rejected email; and a fourth column for file sizes that have been rejected;”
Li teaches wherein the management server (data store) stores maximum attachment sizes for a plurality of email servers in a table, and wherein the table is updated based on input from a plurality of user devices; (0041; 0053; 0064-0066; data store functioning on a server, that is different from the email server; storing email attachment size limits associated with different recipients, the information is stored in a table and can be updated and modified based on a user including an attachment to an email assigned to recipient (equivalent to input from the user device)) in an instance where the file size of the first file exceeds the maximum attachment size, compressing the first file into a second file that is smaller than the maximum attachment size; and attaching the second file in place of the first file ([fig. 5; 0050; 0055-0059; 0065; 0068; 0077; determining if the size of the attachment exceeds the attachment threshold and if so, then compressing the attachment so that it conforms with the attachment threshold, and sending the compressed file)
Li is different in the Li discusses recipient system limitations and is not directed at server pairs, and therefore does not disclose “ receiving table records from a management server, the table records comprising: a first column for outgoing email servers; a second column for incoming email servers; a third column for a maximum attachment size for each of the email servers, wherein at least one maximum attachment size is obtained by parsing a message associated with a prior rejected email; and a fourth column for file sizes that have been rejected;”.
Yang teaches [0196] FIGS. 10A and 10B illustrate sheets 1010 of send options for sending the email message including the attachment(s) in the application view 1004 of the email application, according to one embodiment. The send options include “Send with Cloud” 1012, “Try to Send Anyway” 1014, and “Cancel” 1016. Responsive to the selection of the “Cancel” option 1016, the email application cancels the delivery of the email message to the specified recipient. One embodiment includes an option for the email client module 140 to save the previous user selection among the send option. As illustrated in FIG. 10B, the sheet 1010, for example, can include a check box “Don't Ask Again” 1018 that the user can select to store the current selection among the presented options 1012, 1014, and 1016 for application to future email messages. In response to a subsequent request for sending an email message, the email client module 140 will not provide the user with send options 1012, 1014, and 1016.[0197] When selecting the option “Try to Send Anyway” 1014, the email client module 140 of the sender identifies the email server 530 associated with the recipient contained in the sender information of the email message. The email server 530 stores and forwards the email message including the attachment(s) to the recipient's email address. Upon identifying the email server 530, the sender's email client 140 sends the email message and attachment to the email server 530 that stores a copy of the message and attachment in the email server store 540. Upon the recipient's email client module 140 contacting the email server 530 for obtaining the email message, the email server 530 retrieves the messages with the attachment from the email server store 540 and transmits them to the recipient's email client module 140. Oftentimes, the email server imposes a limit on the size of an email messages (including any attachments) that it accepts from a sender's email client module. If the email message size exceeds that limit, the email server rejects (“bounces”) the email message, without storing a copy for later retrieval by the recipient. In some cases, the email server sends a message to the sender's email client module informing it of the maximal size of an email message that the email server accepts. To avoid testing an email server's size limit and risking that an email messages bounces, the email client module provides the user with the option of sending the email message and attachment separately, using the cloud server 510 for sending the attachment and the email server 530 for sending the email message minus the attachment. Furthermore see Figs 10A-10D.
Bhadriraju teaches [0031] The Sender's SMTP server 152, having now learned that the maximum size email that the recipient email client 156 can receive is 1500 bytes, then uses a QUIT command to terminate the conversation between the sender's SMTP server 152 and the recipient's SMTP server 154 without sending the actual email message. As part of the instruction to the sender's SMTP server 152 to issue the QUIT command after issuing the EHLO command, a Sender email program (i.e., part of MMP 148 shown in FIG. 1 as within computer 102 and/or within sender's SMTP server 152) used by sender email client 202 includes a keyword in the TO: header. This keyword is set by a sender SMTP administrator. As example of such a keyword is SIZE_QUERY. This keyword is added as the first recipient in the TO: header as illustrated below. Furthermore see Figs 2-3.
Yang and Bhadriraju do not disclose “ receiving table records from a management server, the table records comprising: a first column for outgoing email servers; a second column for incoming email servers; a third column for a maximum attachment size for each of the email servers, wherein at least one maximum attachment size is obtained by parsing a message associated with a prior rejected email; and a fourth column for file sizes that have been rejected;”.

In the examiner’s opinion it would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of the above recited prior art to include a server pair, and communication limits as is recited in the claim. Examiner notes that including a limit of an outgoing server, and an incoming server by themselves yields less data entries than have to pair every outgoing server, with every incoming server, which would in turn yields too many data entries. 

Therefore Independent claim 21 is deemed to be allowable over the prior art and dependent claims 22-27 are deemed to be allowable in light of their dependency from an allowable claim.

Regarding claim set 29-35, 
Independent claim 29 is deemed to be allowable over the prior art as neither Miyake et al (US 20020143883 A1) nor Chen et al. (US 20120215852 A1) nor  Li et al (US 20170244599 A1) nor Yang et al. (US 20150350134 A1) nor Bhadriraju et al. (US 20100274856 A1) teach the limitations recited in claim 29.
More specifically none of the above recite art teach the following combined limitations “identifying an email server associated with an unsent email in a managed email application executing on the user device; determining a maximum attachment size for the email server  determining a file size of a first file attached to the unsent email; comparing the file size of the first file to the maximum attachment size for the email server; in an instance where the file size of the first file exceeds the maximum attachment size, compressing the first file into a second file that is smaller than the maximum attachment size;Docket No. D307.C1 sending the email with the second file attached in place of the first file, intercepting, by a server, a failure notification from a recipient email server, wherein the failure notification includes a new maximum attachment size for the recipient email server; resizing, by the server, the attachment such that it is smaller than the new maximum attachment size; and resending, by the server, the email with the resized attachment.”
The closest art of record is Miyake, Miyake teaches determining a sendable size and unsendable size for an email attachment, compressing the size of the attachment to meet the sendable and unsendable sizes, and sending the email with the attachment. When the sendable or unsendable attachment size of the email server changes, transmitting an error message to the sender indicating an error, and updating sendable or unsendable sizes in the table according to the size of the attachment. Miyake teaches a mail controlling section compresses data of an electronic mail so that the data size is not more than an unsendable size recorded in relation to a destination electronic mail address by referring to an address table. A mail sending section sends the compressed electronic mail to a recipient. In the case where an electronic mail that has been received by a mail receiving section has a data size which is larger than a sendable size, an updating section updates the sendable size. Further, in the case where an error mail with regard to an electronic mail which is smaller in data size than the unsendable size is received, the unsendable size is updated. Furthermore Miyake teaches two sets of tables with 4 columns, an indexing column, the destination mail address column, the sendable size column, and the unsendable size column.
Miyake is different in the Miyake does not disclose that the error message includes a new maximum attachment size in the failure notification and therefore does not disclose “intercepting, by a server, a failure notification from a recipient email server, wherein the failure notification includes a new maximum attachment size for the recipient email server; resizing, by the server, the attachment such that it is smaller than the new maximum attachment size; and resending, by the server, the email with the resized attachment.”
Chen teaches a system for handling oversized email attachments, the system comprising: a non-transitory, computer-readable medium that contains instructions; ([0014-0019] a system with processors executing instruction from a computer readable medium) a processor that executes the instructions to perform stages including: ([0015 & 0019] processor executing instructions) identifying an email server (0025; Fig 1; Server 152 is for client system 102;) associated with an unsent email in a managed email application executing on the user device; ([0031-0034] during the time that the user or the user device is composing the email, the system determines, the originating user and the destination user email addresses; Mail initiated by the client is processes by MC_1 114 (mail client) and MS_1 156 which is the mail server (equivalent to identifying an outgoing mail server associated with the unsent email)) requesting a maximum attachment size from a management server (server negotiator SN_1) that manages the email application and is separate from the email server (mail server MS_1 156), ([0025; 0030-0034; 0038] as soon as an attachment is added by the user server negotiator beings communicating with through server 152 to determine is the attachment size meets the servers parameter on size restriction, therefore the client receives the information from the SN_1) determining a file size of a first file attached to the unsent email; ([0025; 0030-0034; 0038] determining if the attachment in the draft exceeds a recipient attachment file size threshold) comparing the file size of the first file to the maximum attachment size for the email server; ([0025; 0030-0034; 0038] determining if the attachment in the draft exceeds a recipient attachment file size threshold).
Li teaches wherein the management server (data store) stores maximum attachment sizes for a plurality of email servers in a table, and wherein the table is updated based on input from a plurality of user devices; (0041; 0053; 0064-0066; data store functioning on a server, that is different from the email server; storing email attachment size limits associated with different recipients, the information is stored in a table and can be updated and modified based on a user including an attachment to an email assigned to recipient (equivalent to input from the user device)) in an instance where the file size of the first file exceeds the maximum attachment size, compressing the first file into a second file that is smaller than the maximum attachment size; and attaching the second file in place of the first file ([fig. 5; 0050; 0055-0059; 0065; 0068; 0077; determining if the size of the attachment exceeds the attachment threshold and if so, then compressing the attachment so that it conforms with the attachment threshold, and sending the compressed file)
Yang teaches [0196] FIGS. 10A and 10B illustrate sheets 1010 of send options for sending the email message including the attachment(s) in the application view 1004 of the email application, according to one embodiment. The send options include “Send with Cloud” 1012, “Try to Send Anyway” 1014, and “Cancel” 1016. Responsive to the selection of the “Cancel” option 1016, the email application cancels the delivery of the email message to the specified recipient. One embodiment includes an option for the email client module 140 to save the previous user selection among the send option. As illustrated in FIG. 10B, the sheet 1010, for example, can include a check box “Don't Ask Again” 1018 that the user can select to store the current selection among the presented options 1012, 1014, and 1016 for application to future email messages. In response to a subsequent request for sending an email message, the email client module 140 will not provide the user with send options 1012, 1014, and 1016.[0197] When selecting the option “Try to Send Anyway” 1014, the email client module 140 of the sender identifies the email server 530 associated with the recipient contained in the sender information of the email message. The email server 530 stores and forwards the email message including the attachment(s) to the recipient's email address. Upon identifying the email server 530, the sender's email client 140 sends the email message and attachment to the email server 530 that stores a copy of the message and attachment in the email server store 540. Upon the recipient's email client module 140 contacting the email server 530 for obtaining the email message, the email server 530 retrieves the messages with the attachment from the email server store 540 and transmits them to the recipient's email client module 140. Oftentimes, the email server imposes a limit on the size of an email messages (including any attachments) that it accepts from a sender's email client module. If the email message size exceeds that limit, the email server rejects (“bounces”) the email message, without storing a copy for later retrieval by the recipient. In some cases, the email server sends a message to the sender's email client module informing it of the maximal size of an email message that the email server accepts. To avoid testing an email server's size limit and risking that an email messages bounces, the email client module provides the user with the option of sending the email message and attachment separately, using the cloud server 510 for sending the attachment and the email server 530 for sending the email message minus the attachment. Furthermore see Figs 10A-10D.
Bhadriraju teaches [0031] The Sender's SMTP server 152, having now learned that the maximum size email that the recipient email client 156 can receive is 1500 bytes, then uses a QUIT command to terminate the conversation between the sender's SMTP server 152 and the recipient's SMTP server 154 without sending the actual email message. As part of the instruction to the sender's SMTP server 152 to issue the QUIT command after issuing the EHLO command, a Sender email program (i.e., part of MMP 148 shown in FIG. 1 as within computer 102 and/or within sender's SMTP server 152) used by sender email client 202 includes a keyword in the TO: header. This keyword is set by a sender SMTP administrator. As example of such a keyword is SIZE_QUERY. This keyword is added as the first recipient in the TO: header as illustrated below. Furthermore see Figs 2-3.
Chen, Li, Yang and Bhadriraju do not disclose “intercepting, by a server, a failure notification from a recipient email server, wherein the failure notification includes a new maximum attachment size for the recipient email server; resizing, by the server, the attachment such that it is smaller than the new maximum attachment size; and resending, by the server, the email with the resized attachment.”
In the examiner’s opinion it would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of the above cited prior art to teach “identifying an email server associated with an unsent email in a managed email application executing on the user device; determining a maximum attachment size for the email server  determining a file size of a first file attached to the unsent email; comparing the file size of the first file to the maximum attachment size for the email server; in an instance where the file size of the first file exceeds the maximum attachment size, compressing the first file into a second file that is smaller than the maximum attachment size;Docket No. D307.C1 sending the email with the second file attached in place of the first file, intercepting, by a server, a failure notification from a recipient email server, wherein the failure notification includes a new maximum attachment size for the recipient email server; resizing, by the server, the attachment such that it is smaller than the new maximum attachment size; and resending, by the server, the email with the resized attachment.”

Therefore Independent claim 29 is deemed to be allowable over the prior art and dependent claims 30-35 are deemed to be allowable in light of their dependency from an allowable claim.

Regarding claim set 36-40:
Independent claim 36 is deemed to be allowable over the prior art as neither Miyake et al (US 20020143883 A1) nor Chen et al. (US 20120215852 A1) nor  Li et al (US 20170244599 A1) nor Yang et al. (US 20150350134 A1) nor Bhadriraju et al. (US 20100274856 A1) teach or suggest the limitations of Independent claim 36. 
The closest art of record is Miyake, Miyake teaches determining a sendable size and unsendable size for an email attachment, compressing the size of the attachment to meet the sendable and unsendable sizes, and sending the email with the attachment. When the sendable or unsendable attachment size of the email server changes, transmitting an error message to the sender indicating an error, and updating sendable or unsendable sizes in the table according to the size of the attachment. Miyake teaches a mail controlling section compresses data of an electronic mail so that the data size is not more than an unsendable size recorded in relation to a destination electronic mail address by referring to an address table. A mail sending section sends the compressed electronic mail to a recipient. In the case where an electronic mail that has been received by a mail receiving section has a data size which is larger than a sendable size, an updating section updates the sendable size. Further, in the case where an error mail with regard to an electronic mail which is smaller in data size than the unsendable size is received, the unsendable size is updated. Furthermore Miyake teaches two sets of tables with 4 columns, an indexing column, the destination mail address column, the sendable size column, and the unsendable size column.
Miyake is different in the Miyake does not disclose displaying a strikethrough and therefore does not disclose“in an instance where the file size of the first file exceeds the maximum attachment size, compressing the first file into a second file that is smaller than the maximum attachment size; attaching the second file in place of the first file; and displaying a notification that the first file was replaced with the second file, wherein the notification displays the previous file size with a strikethrough and displays the new file size without a strikethrough.”
Chen teaches a system for handling oversized email attachments, the system comprising: a non-transitory, computer-readable medium that contains instructions; ([0014-0019] a system with processors executing instruction from a computer readable medium) a processor that executes the instructions to perform stages including: ([0015 & 0019] processor executing instructions) identifying an email server (0025; Fig 1; Server 152 is for client system 102;) associated with an unsent email in a managed email application executing on the user device; ([0031-0034] during the time that the user or the user device is composing the email, the system determines, the originating user and the destination user email addresses; Mail initiated by the client is processes by MC_1 114 (mail client) and MS_1 156 which is the mail server (equivalent to identifying an outgoing mail server associated with the unsent email)) requesting a maximum attachment size from a management server (server negotiator SN_1) that manages the email application and is separate from the email server (mail server MS_1 156), ([0025; 0030-0034; 0038] as soon as an attachment is added by the user server negotiator beings communicating with through server 152 to determine is the attachment size meets the servers parameter on size restriction, therefore the client receives the information from the SN_1) determining a file size of a first file attached to the unsent email; ([0025; 0030-0034; 0038] determining if the attachment in the draft exceeds a recipient attachment file size threshold) comparing the file size of the first file to the maximum attachment size for the email server; ([0025; 0030-0034; 0038] determining if the attachment in the draft exceeds a recipient attachment file size threshold).
Li teaches wherein the management server (data store) stores maximum attachment sizes for a plurality of email servers in a table, and wherein the table is updated based on input from a plurality of user devices; (0041; 0053; 0064-0066; data store functioning on a server, that is different from the email server; storing email attachment size limits associated with different recipients, the information is stored in a table and can be updated and modified based on a user including an attachment to an email assigned to recipient (equivalent to input from the user device)) in an instance where the file size of the first file exceeds the maximum attachment size, compressing the first file into a second file that is smaller than the maximum attachment size; and attaching the second file in place of the first file ([fig. 5; 0050; 0055-0059; 0065; 0068; 0077; determining if the size of the attachment exceeds the attachment threshold and if so, then compressing the attachment so that it conforms with the attachment threshold, and sending the compressed file)
Yang teaches [0196] FIGS. 10A and 10B illustrate sheets 1010 of send options for sending the email message including the attachment(s) in the application view 1004 of the email application, according to one embodiment. The send options include “Send with Cloud” 1012, “Try to Send Anyway” 1014, and “Cancel” 1016. Responsive to the selection of the “Cancel” option 1016, the email application cancels the delivery of the email message to the specified recipient. One embodiment includes an option for the email client module 140 to save the previous user selection among the send option. As illustrated in FIG. 10B, the sheet 1010, for example, can include a check box “Don't Ask Again” 1018 that the user can select to store the current selection among the presented options 1012, 1014, and 1016 for application to future email messages. In response to a subsequent request for sending an email message, the email client module 140 will not provide the user with send options 1012, 1014, and 1016.[0197] When selecting the option “Try to Send Anyway” 1014, the email client module 140 of the sender identifies the email server 530 associated with the recipient contained in the sender information of the email message. The email server 530 stores and forwards the email message including the attachment(s) to the recipient's email address. Upon identifying the email server 530, the sender's email client 140 sends the email message and attachment to the email server 530 that stores a copy of the message and attachment in the email server store 540. Upon the recipient's email client module 140 contacting the email server 530 for obtaining the email message, the email server 530 retrieves the messages with the attachment from the email server store 540 and transmits them to the recipient's email client module 140. Oftentimes, the email server imposes a limit on the size of an email messages (including any attachments) that it accepts from a sender's email client module. If the email message size exceeds that limit, the email server rejects (“bounces”) the email message, without storing a copy for later retrieval by the recipient. In some cases, the email server sends a message to the sender's email client module informing it of the maximal size of an email message that the email server accepts. To avoid testing an email server's size limit and risking that an email messages bounces, the email client module provides the user with the option of sending the email message and attachment separately, using the cloud server 510 for sending the attachment and the email server 530 for sending the email message minus the attachment. Furthermore see Figs 10A-10D.
Bhadriraju teaches [0031] The Sender's SMTP server 152, having now learned that the maximum size email that the recipient email client 156 can receive is 1500 bytes, then uses a QUIT command to terminate the conversation between the sender's SMTP server 152 and the recipient's SMTP server 154 without sending the actual email message. As part of the instruction to the sender's SMTP server 152 to issue the QUIT command after issuing the EHLO command, a Sender email program (i.e., part of MMP 148 shown in FIG. 1 as within computer 102 and/or within sender's SMTP server 152) used by sender email client 202 includes a keyword in the TO: header. This keyword is set by a sender SMTP administrator. As example of such a keyword is SIZE_QUERY. This keyword is added as the first recipient in the TO: header as illustrated below. Furthermore see Figs 2-3.
Chen, Li, Yang and Bhadriraju do not disclose displaying a strikethrough and therefore does not disclose “in an instance where the file size of the first file exceeds the maximum attachment size, compressing the first file into a second file that is smaller than the maximum attachment size; attaching the second file in place of the first file; and displaying a notification that the first file was replaced with the second file, wherein the notification displays the previous file size with a strikethrough and displays the new file size without a strikethrough.”
In the examiner’s opinion it would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of the above cited prior art to include “in an instance where the file size of the first file exceeds the maximum attachment size, compressing the first file into a second file that is smaller than the maximum attachment size; attaching the second file in place of the first file; and displaying a notification that the first file was replaced with the second file, wherein the notification displays the previous file size with a strikethrough and displays the new file size without a strikethrough.”

Therefore Independent claim 36 is deemed to be allowable over the prior art and dependent claims 37-40 are deemed to be allowable in light of their dependency from an allowable claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451